Exhibit 10.3

 

WHEN RECORDED MAIL TO:   

 

Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

Attn: Russ Evans

 

  

 

MAIL TAX STATEMENTS TO:

    

Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

  

Attn: Controller

 

     Transfer tax paid per R & T 11932    SPACE ABOVE THIS LINE FOR RECORDER’S
USE

GRANT DEED

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, SELCO
SERVICE CORPORATION (“Grantor”), an Ohio corporation doing business in
California as OHIO SELCO SERVICE CORPORATION, hereby GRANTS to ELECTRONIC ARTS
INC. (“Grantee”), a Delaware corporation, the real property (the “Property”) in
the City of Redwood City, County of San Mateo, State of California, particularly
described on Schedule 1 attached hereto and made part of this Grant Deed.

This Grant Deed is made by Grantor and accepted by Grantee subject to:
(i) non-delinquent real property taxes and assessments; (ii) all covenants,
conditions, restrictions and easements and all rights of way, encumbrances, and
all other exceptions to the title of record; (iii) all matters ascertainable by
a reasonable inspection or survey of the Property; and (iv) all matters
affecting the condition of title to the Property suffered or created by or with
the written consent of Grantee.

Dated: July 13, 2009

 

SELCO SERVICE CORPORATION, an Ohio corporation doing business in California as
OHIO SELCO SERVICE CORPORATION By:  

/s/    Todd T. Oliver

Name:   Todd T. Oliver Title:   Vice President



--------------------------------------------------------------------------------

State of Colorado

County of Boulder

The foregoing instrument was acknowledged before me this 8th day of July, 2009,
by Todd T. Oliver, Vice President of SELCO Service Corporation, an Ohio
corporation, on behalf of the corporation.

 

/s/    Desiré Leaf

Notary Public My commission expires 7/15/09 20014021548 (serial number &
expiration date)



--------------------------------------------------------------------------------

Schedule 1

to

Grant Deed

Legal Description

Real property in the City of Redwood City, County of San Mateo, State of
California, described as follows:

Parcel I:

Lots 3 and 4 and Parcels A and C as shown on the map entitled “ELECTRONICS ARTS”
filed March 27, 1997, Book 127 of Maps, pages 86 through 89, San Mateo County
Records.

Parcel II:

Non-exclusive easements appurtenant to Parcel I above for the purposes as
defined in that certain Easement and Covenants Agreement dated March 27, 1997,
by and between Shores Business Center Association and Flatirons Funding, Limited
Partnership, recorded March 27, 1997, Document No. 97034607, San Mateo County
Records, as amended by First Amendment to Easement and Covenants Agreement dated
August 31, 1998, recorded September 2, 1998 Document No. 98141940, San Mateo
County Records, and by Second Amendment to Easements and Covenants Agreement
dated June 13, 2000, and recorded July 10, 2000, Document No. 2000-084044
(“Second Amendment”) over under and across those areas described as “Utility
Easement No. 3-Lot D”, “Covered Walkway Easement No. 4-Lot D”, “Utility Easement
No. 5-Lot D”, “Utility and Covered Walkway Easement No. 6-Lot E” and “Utility
Easement No. 7-Lot E” in Exhibit D of the Second Amendment.

Parcel III:

Easements appurtenant to Parcel I above for the purposes set forth in Sections
11.4(A), 11.4(C), 11.5(A) and 11.6 in the Declaration of Covenants, Conditions,
Easements and Restrictions, Electronic Arts Business Park recorded September 18,
1998, Document No. 98150182, San Mateo County Records.

APN: 095-481-040, 095-481-050, 095-482-020, 095-481-080